Title: From George Washington to Alexander Hamilton, 2 September 1793
From: Washington, George
To: Hamilton, Alexander


          
            Dear Sir,
            Monday Morning 2d Sepr [1793]
          
          Interwoven in the enclosed Address, are Sentiments as difficult to answer, as it would
            seem odd to pass by unnoticed—believing, as I do, that they are the sentiments of a
            large part of the people of this Country.
          I would thank you for making such alterations in the expression of the draft of an
            answer (enclosed) as in your judgment will make it palatable on all sides, or
            unexceptionable. The bearer will wait, as I wish to return the answer by the Mail of to
              day. Yours always
          Go: Washington
          
            No matter how rough the answer comes to me, so it can be read.
          
        